 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    HECTOR ANDERSON,                                 Case No. 1:19-cv-00255-JLT (PC)
12                       Plaintiff,                    ORDER DENYING PLAINTIFF’S
                                                       DISCOVERY MOTIONS
13           v.

14    H. ANGLEA,                                       (Docs. 60, 65, 67, 68, 69)
15                       Defendant.

16

17          Plaintiff has filed several motions relating to discovery in this matter, and Defendant has
18   filed an oppositional response to each motion. The parties are reminded that the discovery cut-off
19   date is August 17, 2021. (Doc. 59.)
20          Plaintiff filed a pleading styled as a “motion to gather evidence under Federal Rule of
21   Civil Procedure 26(b)(1),” which establishes the scope of discovery in civil cases. (See Doc. 60.)
22   Defendant filed a response in opposition. (Doc. 61.) Plaintiff’s pleading appears to be a discovery
23   request directed to the Legislative Analyst’s Office of CDCR. It does not seek any relief from the
24   Court, and therefore Plaintiff’s “motion” is DENIED.
25          Plaintiff has filed requests for subpoenas from the Clerk of the Court. Plaintiff seeks a
26   subpoena for the production of documents, a subpoena to appear and testify at a hearing or trial,
27   and two subpoenas duces tecum for deposition. (Docs. 65, 67.) Defendant filed responses in
28   opposition based on the lack of information provided by Plaintiff for the issuance of subpoenas.
 1   (Docs. 70, 71.) Plaintiff’s request for a subpoena for the production of documents fails to specify

 2   the information to be produced or to whom the request is made. Plaintiff’s request for a subpoena

 3   to appear and testify at a hearing or trial does not indicate the date or type of hearing (currently no

 4   hearings or trial are scheduled) or to whom the subpoena is directed. Plaintiff’s request for two

 5   subpoenas duces tecum does not identify the witnesses to be deposed, the documents to be

 6   produced, a date and time for the depositions, or the method for recording the testimony.

 7   Additionally, Plaintiff must have the ability to pay witness fees and mileage. Fed. R. Civ. P.

 8   45(b)(1). Because Plaintiff has not provided information necessary for the Clerk of the Court to

 9   issue subpoenas, Plaintiff’s requests for subpoenas are DENIED.

10          Plaintiff has filed two motions to compel. (Docs. 68, 69.) Defendant filed a response in

11   opposition to the first motion, and the time for response to the second motion is not yet due. (Doc.

12   75.) In his first motion to compel, Plaintiff alleges that he requested incident logs related to this

13   action from his correctional counselor at Valley State Prison, who informed him that he lacked

14   the funds ($48.60) to print 486 pages. Plaintiff’s request appears to have been an informal request

15   rather than through a Rule 45 subpoena. As such, the Court is without a legal basis to compel

16   discovery from a non-party, and the motion to compel is DENIED.

17          In his second motion to compel, Plaintiff incorporates a request for production directed at

18   the CDCR’s custodian of records. (Doc. 69 at 5.) Plaintiff’s motion, however, does not indicate

19   that this request, either informally or by subpoena, was served on CDCR prior to filing his motion

20   to compel or that the custodian of records failed to respond despite a valid subpoena.
21   Accordingly, Plaintiff’s motion to compel is premature and is also DENIED.

22          For the foregoing reasons, the Court DENIES Plaintiff’s motion to gather evidence,

23   Plaintiff’s requests for subpoenas, and Plaintiff’s motions to compel. (Docs. 60, 65, 67, 68, 69.)

24
     IT IS SO ORDERED.
25

26      Dated:     July 1, 2021                              _ /s/ Jennifer L. Thurston
                                                    CHIEF UNITED STATES MAGISTRATE JUDGE
27

28

                                                        2
